ABBATE, Judge
DECISION
A motion having been heard pursuant to Section 170 of the Code of Civil Procedure to disqualify me as a trial judge in the matter of the People of the Territory of Guam against Patrick J. Palomo; and the basis for the disqualification being the comments that I made in a prior case where the jury came back with a verdict of not guilty. As a trial judge in that case, I disagreed with the verdict having felt that the evidence was sufficient to sustain a conviction.
The motion to disqualify me as trial judge is hereby denied; and pursuant to Section 172 of the Code of Civil Procedure, I make the following statements:
That the comments that were made during the trial of the People of the Territory of Guam v. Patrick J. Palomo, Criminal Case No. 111F-75, charged with Burglary in the Second Degree, is not prejudicial to the defendant in this case;
That this is a new jury panel; and that the instructions I will give to the jury will be that they are the sole judges of the facts; and comments or statements made by me should be totally disregarded by them. This would cure any possible prejudice that has been raised by defense counsel pursuant to Section 170.